IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DEEPA HASIJA, M.D., AN                               No. 82212
                 INDIVIDUAL; AND DEEPA HASIJA
                 MD PLLC, A NEVADA PROFESSIONAL
                 LIMITED LIABILITY COMPANY,
                 Appellants,                                             FILE
                 vs.
                 MEDICAL REVENUE SOLUTIONS,                               AUG 0 3 2022
                 LLC, A NEVADA LIMITED LIABILITY                         ELIZABETh A. BROWN
                                                                       CLER9t 9UPRENIE COURT
                 COMPANY,                                             BY     •
                 Res s ondent.                                              DEPUTY CLERItY


                                       ORDER OF AFFIRMANCE
                           This is an appeal from an order denying a motion to vacate a
                default judgment under NRCP 60(b) in a contract and torts action. Eighth
                Judicial District Court, Clark County; Mark R. Denton, Judge.'            The
                underlying action arises from a billing services agreement between the
                parties. The day a responsive pleading to the underlying complaint was
                due, appellant Deepa Hasija, M.D., filed a pro se document purporting to be
                an affidavit requesting additional time to file her answer.      The court's
                electronic filing system (EFS) rejected the document the next day because
                of formatting issues, after which Hasija refiled the document.       Neither
                Hasija nor appellant Deepa Hasija MD PLLC answered the complaint, and
                the district court ultimately entered a default judgment against them. The
                district court later denied appellants' motions to set aside the default
                •judgment and this appeal followed.    We denied respondent's motion to
                dismiss this appeal, explaining that the issues that may be raised in this
                appeal "are limited to challenges to the order denying the second motion to
                vacate the judgment." Hasija v. Med. Rev. Sols., LLC, Docket No. 82212


                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
SUPREME COURT
        OF      is not warranted.
     NEVADA


(0) 1947A
                                                                                 01-62 -?(-4303
                       (Order Denying Motion and Reinstating Briefing, Jan. 25, 2021). After
                       briefing, this court ordered the parties to submit supplemental briefing to
                       address the following: (1) whether Hasija made an appearance that entitled
                       her to notice and a hearing on respondent's application for default judgment
                       under NRCP 55(b)(2), and (2) whether this issue was raised below or
                       forfeited. See id. (Order Directing Supplemental Briefing, Mar. 11, 2022).
                                   In response to our order directing supplemental briefing,
                       respondent argues that this court may not reach the issue of whether
                       appellants were entitled to notice and a hearing under NRCP 55(b)(2) and
                       EDCR 2.70(b)(2) because they did not raise this issue below; and more
                       specifically, did not raise it in their second motion to vacate, to which this
                       court has limited the appeal. We agree.
                                   As noted above, this court's order reinstating briefing limited
                       the appellate issues to those raised by appellants in their second motion to
                       vacate. Those arguments include whether that the district court should set
                       aside the default judgment because their failure to file a timely responsive
                       pleading was due to excusable neglect, and whether the district court was
                       required to deem Hasija's affidavit as submitted when she attempted to file
                       due to a "technical error." Because appellants did not raise the issue of
                       whether either appellant made an appearance in the action such that they
                       were entitled to notice and a hearing under NRCP 55(b)(2) in their second
                       motion to vacate, we decline to address this argument. In so holding, we
                       necessarily reject appellants' invitation to adopt the test outlined by the
                       First Circuit Court of Appeals in National Association of Social Workers v.
                       Harwood, for determining whether to address an issue on appeal which was
                       not raised below. 69 F.3d 622, 627 (1st Cir. 1995).
                                   Nevertheless, appellants argue that even if we decline to
                       address the notice and hearing issue, the district court should have granted
SUPREME COURT
        OF
     NEVADA                                                  2
(0) 1947A    aetetco
                their motion for relief from the default judgment under NRCP 60(b)(1)
                because it was based on Hasija mistakenly filing an improperly formatted
                document. See NRCP 60(b)(1) (allowing a court to set aside a judgment that
                is based on a mistake or excusable neglect). More specifically, they argue
                that EDCR 8.10(b) required the district court to treat the document as if it
                were filed the day a responsive pleading was due.         See EDCR 8.10(b)

                (providing that, if technical problems with the court's electronic filing
                system delay the filing of a document, the court "must" treat the document
                as filed on the day the filer attempted to file it). But for the mistake in
                filing, appellants argue that the court would have granted them additional
                time to answer the complaint rather than entering a default judgment. We
                review the denial of NRCP 60(b) relief for an abuse of discretion, Willard v.
                Berry-Hinckley Indus., 136 Nev. 467, 469, 469 P.3d 176, 179 (2020), but
                review de novo the interpretation of EDCR 8.10, see Logan v. Abe, 131 Nev.
                260, 264, 350 P.3d 1139, 1141 (2015) (holding that where a district court's
                decision relies on interpretation of court rules, we review de novo).
                            Appellants' argument lacks merit. As counsel for appellants
                conceded below, the EFS rejected the document requesting additional time
                because it was improperly formatted. This does not constitute a technical
                problem under EDCR 8.10, as the plain language of the rule is limited to
                where "technical problems with the EFS preclude the court from accepting
                electronic filings." (Emphasis added.) Moreover, even if this argument had
                merit, it would not warrant relieving the PLLC from the default judgment.
                Hasija filed the document pro se and the PLLC never sought additional time
                to file an answer.2   See Salrnan v. Newell, 110 Nev. 1333, 1336, 885 P.2d




                      2Indeed, the PLLC's first appearance in the action was a motion to set
SUPREME COURT
                aside the default judgment.
         OF
     NEVADA
                                                      3
(0) 1947 A
                607, 608 (1994) (providing that a proper person litigant may represent
                themselves in court, but that only attorneys may represent companies and
                other entities). Because appellants' EDCR 8.10 argument lacks merit, and
                their second motion to vacate was premised on this rule, we conclude that
                the district court did not abuse its discretion by denying appellants' request
                for NRCP 60(b)(1) relief. See Willard, 136 Nev. at 469, 469 P.3d at 179.
                            Additionally, we conclude that appellants did not otherwise
                establish grounds for NRCP 60(b)(1) relief because they did not promptly
                apply to remove the judgment, there was no lack of knowledge of the
                procedural requirements for when a responsive pleading is due, and the
                merits of the case are not at issue because only the extent of damages would
                remain. See id. at 470, 469 P.3d at 179 (quoting Yochum v. Davis, 98 Nev.
                484, 653 P.2d 1215 (1982)) (outlining the relevant factors for determining
                whether grounds for NRCP 60(b)(1) relief exists).        Appellants did not
                promptly apply to remove the judgment; they did not challenge the entry of
                default 'and instead waited several months to claim excusable neglect.3
                Additionally, because appellants' arguments regarding EDCR 8.10 lack
                merit, and because appellants thus can only challenge the .entry of default
                judgment, the merits of the case are not at issue, only the extent of damages.
                See Est. of Lomastro v. Am. Fam. Ins. Grp., 124 Nev. 1060, 1068, 195 P.3d
                339, 345 (2008) ("Entry of default ... generally resolves the issues of



                      3Notably, appellants could have challenged the default on the same
                grounds that they now use to challenge the default judgment. See NRCP
                55(c) (providing that a district court may set aside default upon a showing
                of good cause); Tahoe Vill. Realty v. DeSmet, 95 Nev. 131, 134, 590 P.2d
                1158, 1160 (1979) (holding that "good cause" under NRCP 55(c)
                encompasses the "mistake, inadvertence, surprise or excusable neglect"
                referred to in Rule 60(b)(1)), abrogated on other grounds by Ace Truck &
SUPREME COURT
                Equip. Rentals, Inc. v. Kahn, 103 Nev. 503, 746 P.2d 132 (1987).
        OF
     NEVADA                                           4
(0) 1947A
                 liability and causation and leaves open only the extent of damages."). And
                 appellants fail to demonstrate that there was "a lack of knowledge of
                 procedural requirements." To the contrary, the record reflects that Hasija
                 understood that she was required to file a responsive pleading, and indeed,
                 attempted to file such a document.4 As there was a valid entry of default,
                 and appellants fail to demonstrate an NRCP 60(b)(1) ground occurring after
                 entry of default that led to the default judgment, we conclude that the
                 district court did not abuse its discretion by denying appellants' motion. See
                 Willard, 136 Nev. at 469, 469 P.3d at 179. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.5




                                          Parraguirre




                 Hardesty




                 cc:   Hon. Mark R. Denton, District Judge
                       Kristine M. Kuzemka, Settlement Judge
                       Nicholas R. Shook
                       Garg Golden Law Firm
                       Eighth District Court Clerk

                       4We  have reviewed appellants' additional arguments and conclude
                 that they lack merit and/or were not raised as part of appellants' second
                 motion to vacate the default judgment. See Old Aztec Mine, Inc. v. Brown,
                 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not urged in the trial
                 court, unless it goes to the jurisdiction of that court, is deemed to have been
                 waived and will not be considered on appeal.").

                       5The   Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.
SUPREME COURT
     OF
    NEVADA                                              5
(0) 1947A mato